Citation Nr: 1022127	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  07-15 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for vertigo, dizziness and 
right vestibular disorder, to include as secondary to 
service-connected hearing loss  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1971 to 
February 1973.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2007 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  The January 2007 rating decision denied 
entitlement to service connection.  The Veteran appealed that 
decision to BVA, and the case was referred to the Board for 
appellate review.

In December 2009, the Board sought an advisory medical 
opinion from the Veterans Health Administration (VHA).  See 
38 U.S.C.A. § 7109; 38 C.F.R. § 20.901(a) (2009).  The record 
reflects that the VHA requested the medical opinion from a 
university school of medicine and obtained an opinion of an 
independent medical expert (IME) with respect to the medical 
questions raised in the Board's December 2009 request.  The 
opinion, dated in January 2010, has been received and 
associated with the Veteran's VA claims folder.  In February 
2010, a copy of the medical opinion was provided to the 
Veteran and his representative, and they were offered the 
opportunity to present additional evidence or argument.  See 
38 C.F.R. § 20.903 (2009); see also Thurber v. Brown, 5 Vet. 
App. 119 (1993).  In the March 2010 Informal Hearing 
Presentation, the Veteran, through his representative, did 
not contend that there was any additional evidence to submit 
or argument to address, and asked that the Board proceed with 
the adjudication of his appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained. 

2.  The Veteran's vertigo, dizziness and right vestibular 
disorder has been shown to be secondary to his service-
connected hearing loss.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, vertigo, 
dizziness and right vestibular disorder was aggravated due to 
the Veteran's service-connected bilateral hearing loss.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that claimant is expected to provide;.  38 U.S.C.A. §§ 
5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 
Vet. App. 112, 120 (2004).  

In the decision below, the Board has granted the Veteran's 
claim for service connection for vertigo, dizziness and right 
vestibular disorder secondary to service-connected hearing 
loss, and therefore the benefit sought on appeal with respect 
to this claim has been granted in full.  Accordingly, 
regardless of whether the notice requirements of the law have 
been met in this case, no harm or prejudice to the appellant 
has resulted.  See, e.g., Mayfield v. Nicholson, 19 Vet. App. 
103, 115 (2005); Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.  



II.	Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the injury was incurred in service.  38 C.F.R. § 
3.303(d).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service- 
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
Veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002);  
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

The Veteran seeks service connection for vertigo, dizziness 
and right vestibular disorder, contending that this disorder 
was proximately caused by and/or aggravated by his service-
connected hearing loss.  In considering the evidence of 
record under the laws and regulations as set forth above, the 
Board concludes that the Veteran is entitled to service 
connection for vertigo, dizziness and right vestibular 
disorder.  

The Board notes that secondary service connection requires 
(1) medical evidence of a current disability; (2) a service-
connected disability; and (3) medical evidence of a nexus 
between the service-connected disease or injury and the 
current disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).  In this case, the Veteran's treatment records 
reflect that he currently has a vestibular disorder.  In 
addition, the Veteran is service-connected for bilateral 
hearing loss; therefore Wallin elements one and two have been 
satisfied.  

The Veteran's service treatment records do not show that he 
experienced any episodes of vertigo, dizziness, 
disequilibrium or any form of vestibular disorder while in 
service.  His service treatment records do not reflect 
hearing loss either, although when the American Standards 
Association (ASA) values for audiometric testing, which were 
used on the March 1970 induction examination as evidenced by 
a notation on that report, are converted to International 
Standards Organization (ISO)-American National Standards 
Institute (ANSI) values, which are presumed to have been used 
at the time of the November 1972 separation examination, and 
compared to the values on the separation examination report, 
a slight increase in all values, except at 500 Hertz on the 
left and at 2000 Hertz on the right, was shown between 
induction and separation.  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993) (noting that the threshold for normal hearing 
is from zero to 20 decibels, and higher threshold levels 
indicate some degree of hearing loss).  (NOTE: In general, 
before November 1, 1967, audiometric results were reported by 
the military in standards set forth by the ASA.  Since the 
mid-1960s, those standards have been set by the ISO-ANSI and 
have been used by the military, for the most part, unless 
otherwise noted.)

In March 2004, the Veteran filed a claim seeking service 
connected compensation for hearing loss and tinnitus.  In an 
October 2004 rating decision, the St. Paul VA RO granted the 
Veteran service connection for tinnitus and hearing loss in 
his right ear.  During a January 2006 VA treatment visit, the 
Veteran indicated that his hearing had worsened during the 
six to seven months preceding his visit to the treatment 
facility.  In a March 2006 ENT surgical clinic note, it was 
noted that the Veteran's hearing loss had gotten worse over 
the last two years, and the results of the audiological 
evaluation revealed a decrease in the Veteran's hearing 
acuity in his left ear.  Subsequently, in a September 2006 
rating decision, the RO granted the Veteran service 
connection for bilateral hearing loss, effective March 28, 
2006, which allowed service connection for the left ear under 
a special provision in the law where one ear is 
service-connected and the other ear meets the requirements 
for a hearing loss disability under 3.385 of VA regulations.  
38 C.F.R. §§ 3.383, 3.385 (2009).

With respect to whether the Veteran has a current disability 
of a vestibular disorder, the Board turns to the Veteran's 
post-service VA treatment records.  In the January 2006 VA 
treatment record, the Veteran maintained that he suffered 
from dizziness and brief vertigo spells whenever he would 
turn his head to the right side.  He further maintained that 
he began experiencing dizziness and disequilibrium upon the 
deterioration of his hearing during the past year.  In a 
February 2006 check up, the Veteran reported that his hearing 
had not improved during the past month, that he was still 
experiencing vertigo when he turned his head to the right 
side, and his bouts of vertigo were more frequent.  

During a March 2006 treatment visit, the physician noted that 
the Veteran reported that his hearing loss had worsened 
during the past two years, and diagnosed him with significant 
vestibular asymmetry and inner ear vestibular deficit in his 
right ear.  

During a March 2007 VA treatment session, the physician noted 
the Veteran's complaints of persistent brief spells of 
vertigo, which can last fifteen minutes to two hours, and his 
persistent unsteadiness and lack of balance during 
ambulation.  The physician also reviewed the results of the 
Veteran's September 2006 electronystagmography (ENG) and 
found that it showed a "significant inner ear vestibular 
deficit to the right."  Based on his evaluation of the 
Veteran and the medical records provided, the physician's 
impression was that the Veteran had right sided progressive 
profound hearing loss with vestibular deficit shortly after.  

The Veteran later submitted a private opinion dated August 
2007, in which his physician Dr. S.J. reported the Veteran 
suffered acoustic trauma many years prior to the onset of 
Meniere's symptoms, which later developed in the same ear.  
Based on these VA and private treatment records, the Veteran 
is shown to have a current diagnosis of a vestibular disorder 
and is experiencing symptoms of dizziness and vertigo as a 
result.  

With regard to whether there is a nexus between the Veteran's 
service connected disability and his current disability, the 
Board turns to the November 2006 VA opinion and April 2007 
addendum.  At the November 2006 VA examination, the 
audiologist concluded that it was less likely as not that the 
Veteran's disequilibrium was related to his military service.  
In the April 2007 addendum, the physician discussed whether 
the Veteran's vertigo was secondary to his hearing loss.  
Specifically, he opined that "given that at the very minimum 
time noted at least twenty years and more likely thirty years 
before a severe loss in hearing occurred as documented by the 
audiograms that this severe and relatively sudden loss of 
hearing associated with disequilibrium is again less likely 
as not related to his military service."  The examiner 
further stated that "this is in part due to the severe and 
relatively rapid deterioration in his hearing loss occurring 
approximately thirty years following discharge...."  

The Board found the examiner's opinion to be unclear with 
respect to whether the Veteran's vestibular disorder was 
either proximately caused by and/or aggravated by his 
service-connected hearing loss.  38 C.F.R. § 3.310.  As 
previously discussed above, the Board referred the case to 
the Veterans Health Administration (VHA) to obtain a medical 
opinion from an appropriate health care professional.  The 
Board requested that the VHA arrange for an otolaryngologist 
to provide a medical advisory opinion regarding 1) the 
likelihood that the Veteran's hearing loss is the proximate 
cause of his vestibular disorder, vertigo and dizziness; and 
if not 2) the likelihood that the Veteran's hearing loss 
aggravated his vestibular disorder, vertigo and dizziness.  
If the medical expert determined that aggravation beyond the 
natural progress of the vestibular disorder, vertigo and 
dizziness occurred, he or she must 3) identify the baseline 
level of severity of the symptoms prior to aggravation and 
the level of severity of symptoms due to service-connected 
aggravation.  

The record reflects that the VHA sent the request out to a 
university's School of Medicine to obtain an opinion from an 
independent medical expert.  The opinion was provided by 
C.R.H., M.D., of the medical school's Department of 
Otolaryngology-Head and Neck Surgery, in January 2010.  With 
respect to the first issue, Dr. H. found that there was no 
substantiated causal relationship between the Veteran's 
noise-induced hearing loss and the onset of his Meniere's 
disease, the primary cause of his vestibular disorder.  Dr. 
H. explained that "the cause of Meniere's disease is 
unknown, but many, many individuals with very significant 
noise induced hearing loss...and histories of ear trauma never 
develop Meniere's disease."  

In answering the second question, Dr. H. opined that the 
Veteran's hearing loss did in fact aggravate his vestibular 
disorder, commenting that "[b]ecause the Veteran does have a 
mild hearing loss at higher frequencies in his better hearing 
left ear...this will understandably aggravate his Menieres 
disease that is responsible for the majority of his hearing 
loss in the right ear."  The doctor further commented that 
the Veteran was relying entirely on his left ear which has 
been "negatively impacted by his service-connected hearing 
loss."  

With regard to evidence of a nexus between the Veteran's 
bilateral hearing loss and his current disability, the Board 
finds that the January 2010 IME opinion establishes that the 
Veteran's vestibular disorder has been aggravated by his 
service-connected hearing loss.  In addition, during the 
Veteran's March 2007 VA treatment visit, the physician noted 
that the Veteran had right-sided progressive profound hearing 
loss "with vestibular deficit shortly after," a statement 
somewhat ambiguous about a relationship between the current 
disability and service-connected hearing loss.  The Board 
concludes that, given that the VA examiner's opinions were 
unclear as to a relationship based on aggravation of the 
vestibular disorder by the service-connected hearing loss, 
these records provide sufficient medical evidence to place 
the evidence at least in equipoise as to whether the 
service-connected hearing loss has aggravated the Veteran's 
vestibular disorder.

Thus, in light of the positive January 2010 IME opinion, the 
Board finds that there is at least an approximate balance of 
positive and negative evidence in this case regarding the 
issue of whether the Veteran's current disability is related 
to his service-connected bilateral hearing loss.  
Accordingly, the Board finds that there is a reasonable doubt 
as to whether the Veteran's current vertigo, dizziness and 
right vestibular disorder is secondary to his service-
connected bilateral hearing loss as opposed to its being 
related to some other factor or factors, and the Board will 
resolve that doubt in favor of the Veteran.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2009).  


ORDER

Subject to the provisions governing the award of monetary 
benefits, service connection for vertigo, dizziness and right 
vestibular disorder is granted.  




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


